DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/21 has been considered by the examiner.

Drawings
The drawings are objected to because descriptive labels other than numerical are needed for figures 1-5.  See 37 CFR 1.84(o).  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 16 is objected to because of the following informalities:  In line 1 of claim 16 there is a comma [,] and a period [.] after ‘claim 1’.  The examiner suggests deleting the period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the use of the term “respectively” in connection with a switch position, which in common usage would mean ‘in precisely the order given; sequentially’.  However, based on paragraph [00080] of the present specification, there is no indication of either sequential switching or an indication of how the switch is changed from one position to the other. There is no signal shown or explained that would indicate how the switch position is changed or how this signal would be able to propagate in the scan path and change the switch position. This claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
As per claim 11, it is the examiners understanding that the scan chains are made up of flip-flops however the memory 106 described in paragraph [00022] as a LSFR or MISR and is/are used to store output data (paragraph [00036, 00050]). Therefore it is unclear which memory is being claimed.
Dependent claims 2-20 depend either directly or indirectly on claim 1 and as such inherit the 35 U.S.C. 112 issues of claim 1 and are rejected for the same reasoning. Therefore these claims may not be considered with respect to the prior arts.
Clarification is required for a proper understanding for search and comparison with the prior arts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Narayanan US Patent 11,073,557.
	As per claim 1 Narayanan teaches the claimed self-test circuit for an integrated circuit, comprising: a plurality of scan chains (Fig 4, elements 402, 404, 406, 408, 410, 412), each scan chain comprising: a plurality of first memory elements (Figure 4 element 406); a data input for providing the scan chain with test data (SCANIN), wherein the data input is connected to one of the first memory elements of the-scan chain (SCANIN connected to first element of 406); a plurality of second memory elements (Figure 4  element 408); and a switching apparatus having a first switching position and a second switching position (Figure 4 element 414), the switching apparatus being coupled between the first memory elements and the second memory elements and being configured to respectively connect a last one of the first memory elements to a data output (figure 4 element 418) in the first switching position and to respectively connect the last one of the first memory elements to a first one of the second memory elements in the second switching position (Figure 4 element 414 connecting element 406 to 408).

The examiner invites applicant to call and schedule an interview prior to responding to this office action as the examiner thinks it would be helpful to discuss the claim language and improve the examiner’s understanding of the invention in order to help overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heuts et al US 2002/0120894 teaches a circuit selectively including or excluding memory elements in a signal path.
Rajski et al. US 6,829,740 teach the use of an XOR tree for compaction.
Chaing et al. US 2009/0070645  teach selectively including targeted flip flops in a scan path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111